
	
		I
		112th CONGRESS
		2d Session
		H. R. 4108
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Natural Resources and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  and extend the credit for qualifying advanced energy projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Jobs Act of
			 2012.
		IIncrease and
			 extension of credit for qualifying advanced energy projects
			101.Increase and
			 extension of credit for qualifying advanced energy projects
				(a)In
			 generalSubsection (d) of
			 section 48C of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
					
						(6)Additional 2012
				allocations
							(A)In
				generalNot later than 180
				days after the date of the enactment of this paragraph, the Secretary, in
				consultation with the Secretary of Energy, shall establish a program to
				consider and award certifications for qualified investments eligible for
				credits under this section to qualifying advanced energy project sponsors with
				respect to applications received on or after the date of the enactment of this
				paragraph.
							(B)LimitationThe
				total amount of credits that may be allocated under the program described in
				subparagraph (A) shall not exceed $5,000,000,000.
							(C)Application of
				certain rulesRules similar
				to the rules of paragraphs (2), (3), (4), and (5) shall apply for purposes of
				the program described in subparagraph (A), except that applicants shall have 2
				years from the date that the Secretary establishes such program to submit
				applications.
							.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				IIRevenue
			 offsets
			AClose big oil tax
			 loopholes
				201.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
					(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
						
							(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
								(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
									(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
									(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
										(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
										(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
										Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
									(A)is subject to a levy of such country or
				possession, and
									(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
									(3)Generally
				applicable income taxFor
				purposes of this subsection—
									(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
									(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
										(i)persons who are not dual capacity
				taxpayers, and
										(ii)persons who are citizens or residents of
				the foreign country or
				possession.
										.
					(b)Effective
			 Date
						(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
						(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
						202.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
					(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(E)Special rule for
				certain oil and gas incomeIn the case of any taxpayer who is a
				major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					203.Limitation on
			 deduction for intangible drilling and development costs
					(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
					204.Limitation on percentage depletion
			 allowance for oil and gas wells
					(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
						
							(f)Application with respect to major
				integrated oil companiesIn
				the case of any taxable year in which the taxpayer is a major integrated oil
				company (as defined in section 167(h)(5)(B)), the allowance for percentage
				depletion shall be
				zero.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
					205.Limitation on
			 deduction for tertiary injectants
					(a)In
			 generalSection 193 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(d)Application with
				respect to major integrated oil companiesThis section shall not apply to amounts
				paid or incurred by a taxpayer in any taxable year in which such taxpayer is a
				major integrated oil company (as defined in section
				167(h)(5)(B)).
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
					BOuter Continental
			 Shelf oil and natural gas
				211.Repeal of outer
			 continental shelf deep water and deep gas royalty relief
					(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
					(b)AdministrationThe
			 Secretary of the Interior shall not be required to provide for royalty relief
			 in the lease sale terms beginning with the first lease sale held on or after
			 the date of the enactment of this Act for which a final notice of sale has not
			 been published.
					CMiscellaneous
				221.Deficit
			 reductionThe net amount of
			 any savings realized as a result of the enactment of this Act and the
			 amendments made by this Act (after any expenditures authorized by this Act and
			 the amendments made by this Act) shall be deposited in the Treasury and used
			 for Federal budget deficit reduction or, if there is no Federal budget deficit,
			 for reducing the Federal debt in such manner as the Secretary of the Treasury
			 considers appropriate.
				222.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
				
